Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented in the instant application, all of which are ready for reconsideration.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, 15 are directed to: Means for managing operational parameters for migrating data for resized volumes. These claims contain allowable subject matter over the cited prior art because the cited prior art does not teach or fairly suggest the combination of all limitations as in the instant claims. Applicant makes persuasive arguments in the remarks filed 5/21/21 on page 8-12 regarding why the claims distinguish over the cited art of record.   
	The most relevant prior art found is understood to include the following references:
	McAlister (U.S. Publication 20110099147), Certain (U.S. Publication 20110238857), Blea (U.S. Publication 20140059307), and Natanzon (U.S. Patent 8,935,498).
	The prior art made of record above neither anticipates nor renders obvious the amended claims. 
	Dependent claims are allowable based on dependency merits.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marwan Ayash at (571)270-1179.  The examiner may be reached via email for unofficial correspondence at marwan.ayash@uspto.gov.  The examiner can normally be reached 9a-730p M-R.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Marwan  Ayash/ - Examiner - Art Unit 2133


/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133